Citation Nr: 1301040	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, as support for his claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).

The Board remanded the claim in October 2010 for further development and consideration, including especially to obtain all outstanding treatment records and to have the Veteran reexamined to reassess the severity of his disability.  But after receiving the file back, the Board issued a decision in June 2011 denying the claim, after which he appealed to the U.S. Court of Appeals for Veterans Claims (Court).  A private attorney represented him in his appeal to the Court, whereas VA's Office of General Counsel represented the Secretary of the agency.

In January 2012, his attorney and VA's Office of General Counsel filed a Joint Motion asking the Court to partially vacate the Board's decision to the extent it had denied a rating higher than 20 percent for the right ankle disability.  

The parties also stipulated that the remaining portion of the Board's decision, which had denied another claim regarding the rating for a laceration scar of the left eye, was not being challenged and thus should be affirmed.  The Court granted this Joint Motion for Partial Remand in an Order issued later in January 2012 and returned the file to the Board for further development and readjudication in compliance with directives specified.

The Disabled American Veterans (DAV) since has resumed its representation of the Veteran before VA.


In May 2012, the RO received a notice of disagreement (NOD) from the Veteran in response to claims denied in an April 2012 rating decision.  However, there is no copy of an April 2012 rating decision in the claims file, including in the Veteran's electronic ("Virtual VA") file.  The most recent rating decision shown to have been issued is dated in December 2011 and is in his Virtual VA file.  Normally, when a rating decision is issued and, in response, the RO receives a timely NOD but has not provided a statement of the case (SOC), the Board is required to remand, rather than merely refer, the claim or claims to the RO as the Agency of Original Jurisdiction (AOJ) with instructions to prepare and issue an SOC and to then give the Veteran opportunity, in response, to complete the steps necessary to perfect his appeal of the claim or claims by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 CFR § 19.9(c) (2012); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Here, though, the present situation differs in that the Veteran did not list the claim or claims being appealed in his NOD.  38 C.F.R. § 20.201 (2012).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Also, the rating decision he referred to does not exist or, at the very least, is not in the file, including his Virtual VA file.  So while he clearly wants to appeal a claim or claims that have been denied in a rating decision, a determination cannot be made at the moment as to exactly what claim or claims he is intending to appeal.  The Board, therefore, is unable to move forward with a remand of this claim or these claims and may only, instead, refer this matter to the RO for clarification from him regarding which specific claim or claims his May 2012 NOD is referencing.


As for the claim that is presently before the Board for a higher rating for the residuals of the right ankle sprain, the Board has advanced the appeal of this claim on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the Veteran has indicated he wants another hearing before the Board, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this additional hearing.


REMAND

The Veterans Law Judge who presided over the prior June 2010 Travel Board hearing is no longer employed by the Board, since having retired.  According to statute and regulation, the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another judge for a decision.  38 C.F.R. § 19.3(b).

Realizing this, in July 2012, the Veteran was notified that, although the Board has a transcript of that hearing and can make a decision on the appellate record as it is, he is entitled to another hearing before a different Veteran's Law Judge that will ultimately decide the appeal of this claim.  38 C.F.R. § 20.717.  The Veteran responded later that same month that he wanted another Travel Board hearing.  Thus, this additional hearing must be scheduled before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a), 20.704.  Failure to provide him this requested additional hearing would constitute a denial of due process and result in any Board decision being vacated.  38 C.F.R. § 20.904(a).  Because the RO, rather than the Board, schedules Travel Board hearings, a remand of this claim is required.  See 38 C.F.R. § 20.704.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule another Travel Board hearing at the earliest available opportunity.  Notify the Veteran of the date, time and location of this additional hearing and put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and decides he no longer wants this additional hearing, then this must be documented in his claims file as well, also if he fails without good cause to report for this additional hearing.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

